Citation Nr: 0725951	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO. 04-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for hearing loss of 
the right ear, status post tympanoplasty, currently evaluated 
as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 until 
October 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

The Board first considered this appeal in January 2007 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 

During the April 2007 Board hearing, the veteran indicated he 
wished to reopen a claim for entitlement to service 
connection for tinnitus, previously denied in a November 1989 
rating decision. This claim to reopen has not been 
adjudicated and is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's non-service connected left ear is not 
considered hearing impaired and is assigned a level I hearing 
acuity. 

2. The veteran's hearing loss disability of the right ear is 
manifested by level I hearing acuity under 38 C.F.R. § 4.85, 
Table VI.


CONCLUSION OF LAW

The criteria for an increased compensable evaluation for 
hearing loss of the right ear, status post tympanoplasty have 
not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2003, 
November 2006, and January 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The November 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim and provided 
testimony at a Board hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The RO granted service connection for hearing loss of the 
right ear, status post tympanoplasty in an April 1978 rating 
decision. At that time, a noncompensable evaluation was 
assigned pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 
Subsequently, a February 1980 rating decision increased the 
rating evaluation to 10 percent effective September 1979 and 
granted a temporary 100 percent evaluation from November 1979 
until January 1980. A February 1983 rating decision reduced 
the evaluation to noncompensable effective May 1981. The 
veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability. 
Specifically, he seeks the reinstatement of the 10 percent 
evaluation. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. 
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poor hearing. When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman Numeral designation of I. 38 C.F.R. 
§§ 3.383, 4.85(f). The percentage evaluation is located at 
the point where the rows and column intersect. 38 C.F.R. 
§ 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

In the present case, a review of the record reflects the 
veteran is in receipt of service connection only for hearing 
loss in the right ear. The left ear remains non-service 
connected and as such, the left ear will be assigned a Roman 
Numeral designation of I. See 38 C.F.R. §§ 3.383, 4.85(f). 

A March 1997 VA examination provided audiological findings. 
The results, in puretone thresholds, in decibels, are as 
follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
55
50
53
LEFT
15
15
10
10
13

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear. 

The March 1997 findings for the right ear result in a numeric 
designation I pursuant to 38 C.F.R. § 4.85. Under Table VII 
(38 C.F.R. § 4.85), the designation I in the left ear and I 
of the right ear requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100. 

An August 1998 VA examination provided the following 
audiological findings:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
50
50
51.25
LEFT
15
15
25
20
19

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear. 

Therefore, the August 1998 findings for the right ear result 
in a numeric designation of I. 38 C.F.R. § 4.85. Applying the 
numeric designation of I in the right ear and I in the left 
ear requires a noncompensable evaluation under Table VII.

Subsequently, the veteran underwent another VA examination, 
performed by QTC Medical Services, in July 2003. During this 
examination, the veteran complained of feeling the right ear 
was "plugged up" and occasional ringing. He reported little 
to no difficulty hearing one-to one conversations in quiet 
places but explained he had difficulty understanding speech 
with competing background noise or when there was group 
conversation. The audiological findings, in puretone 
thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
50
60
53.75
LEFT
15
15
30
25
21.25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear. 

The July 2003 findings for the right ear result in a numeric 
designation I in the right ear pursuant to 38 C.F.R. § 4.85. 
Under Table VII (38 C.F.R. § 4.85), the designation I in the 
left ear and I of the right ear requires the assignment of a 
noncompensable evaluation under Diagnostic Code 6100. 

In his January 1997 application for an increased evaluation 
the veteran attached the July 1996 audiogram from his 
attempted enlistment with the Navy Seals Reserves in 
Kentucky. This audiogram reflected auditory thresholds of 40 
decibels in all frequencies bilaterally. While this document 
is competent because it was performed by a medical 
professional, it is not probative for VA purposes because the 
examiner did not perform a controlled speech discrimination 
test. As such, these findings can not be used to evaluate the 
severity of the veteran's hearing loss. Similarly, the 
veteran submitted a June 2001 letter from the Department of 
Defense informing him that his severe hearing loss with the 
use of a hearing aid in his right ear disqualified him from 
reenlisting. However, no audiological findings or speech 
discrimination test scores were reported. Thus, while the 
June 2001 letter clearly notes severe hearing loss, without 
the audiological findings, this report is less probative on 
the severity of the veteran's hearing loss than the VA 
examinations cited above.

The veteran also provided testimony at an April 2007 Board 
hearing. He testified that he had ringing in the ears every 
couple of weeks. He described trouble hearing others when out 
socially in noisy or crowded areas. He also related he had 
trouble discerning commands over walkie-talkie system used by 
his employer. The veteran indicated his hearing had been 
approximately the same since service. He denied dizziness or 
prior ear infections. He explained he had motor vehicle 
accidents as he did not hear the cars coming. Additionally, 
the veteran's girlfriend explained she had to repeat herself 
often as the veteran could not hear her. 

The veteran also submitted a statement from M.B., his 
girlfriend, who related the volume of the TV was very loud in 
order for the veteran to hear it. She indicated the veteran 
had trouble hearing basic conversation. She also reported 
that the veteran had been disqualified for reenlistment due 
to a failed hearing test. 

Examining the evidence in light of the above rating criteria 
demonstrates the veteran does not meet the criteria for a 
compensable rating under 38 C.F.R. § 4.85. As illustrated 
above, all audiological findings for the right ear resulted 
in a numerical designation of I. Applying these findings to 
the tables outlined in 38 C.F.R. § 4.85 reveals the current 
noncompensable rating is appropriate. Furthermore, the 
provisions of 38 C.F.R. § 4.86 are inapplicable in this case 
because none of the VA examinations demonstrated puretone 
thresholds at each of the four specified frequencies was 55 
decibels or more or that the puretone threshold at 1,000 
Hertz was 30 decibels or less and that the threshold at 2,000 
Hertz was 70 decibels or more.

Thus, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994). As such, 
the preponderance of the evidence is against the veteran's 
claim for an increased compensable rating for hearing loss of 
the right ear, status post tympanoplasty. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An increased compensable evaluation for hearing loss of the 
right ear, status post tympanoplasty is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


